DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford, US Patent Publication 2012/0272179 in view of Ishii, US Patent Publication 2010/0238280.
Regarding independent claim 1, Stafford teaches a system for user interaction with an information presentation area (part of computing device shown in figure 10), the system comprising: 
input means adapted to detect user-generated gestures (paragraph 0036 explains how movement of the mouse to the target is used to find the final destination of the cursor where the mouse movement is the gesture based command used during user interaction with the display of the information presentation area and paragraphs 0068-0069 describe the touch input to include taps on a touchpad), the input means comprising at least one touchpad (touchscreen 1056 of figure 10), wherein user-generated gestures include touch inputs of the user (paragraphs 0068-0069 describe the touch input to include taps on a touchpad); 
a gaze tracking module adapted to detect gaze data of a viewer of the information presentation area (paragraph 0034 explains how eye-gaze tracking is performed where the gaze tracking module is the gaze detection system described in paragraph 0035 that acquires the gaze data signals by determining the point-of-gaze of the user); and 
a control module (processor of element 1032 used with GUI computer program of element 1036 of figure 10 as described in paragraphs 0079 and 0081) configured to:  
acquire user input from the input means  (paragraph 0033-0034 explain the user gesture data signals from the input of the user such as those described in paragraph 0069, given to be manipulation of the mouse in paragraph 0036) and gaze data signals from the gaze tracking module (paragraph 0034 explains how eye-gaze tracking is performed where the gaze tracking module is the gaze detection system described in paragraph 0035 that acquires the gaze data signals by determining the point-of-gaze of the user and paragraphs 0035 and 0037-0039 explain that the user manipulation of the touch sensitive device of the mouse is assisted or fine-tuned by the gaze detection); 
determine at least one user-generated gesture-based control command based on the user input (paragraphs 0031-0032 explain the combination of touch and gaze data where paragraphs 0035-0036 explains the gesture of mouse manipulation being used as a command to direct the positioning of the cursor, similarly to how paragraph 0065 explains further the concept of the gaze being used to jump to the desired location in navigation while the finger sliding gesture is a command used to more directly indicate where the user specifically wants to read); 
displays that comprise the desktop of the GUI as given in of paragraph 0035) including the user's gaze point based on at least the user gaze data signals (described in paragraphs 0034-0035 where paragraph 0034 explains how eye-gaze tracking is performed where the gaze tracking module is the gaze detection system described in paragraph 0035 that acquires the gaze data signals by determining the point-of-gaze of the user); 
receive, from the input means, a second user gesture data corresponding to a movement of the finger on the at least one touchpad (mouse movement described in paragraph 0035 or hand movement described in paragraph 0075 where paragraphs 0065 and 0067-0069 describe taps and finger sliding on a touchpad as alternative user input means that are used by the device), the press of the finger followed next by the movement of the finger (paragraph 0075 describes the two input method of a hand raise followed next by movement of the fingers of the hand and paragraphs 0065 and 0067-0069 describe taps and finger sliding on a touchpad as alternative user input means that are used by the device): 
determine, based on the gaze point area, that the second user gesture data is associated with a fine tuning command to update the gaze point area (paragraph 0030 describes the cursor as a “focus area” and paragraph 0075 explains how the gesture is used to fine tune to update the gaze point area to include the given window 810 that is moved): and 
execute the fine tuning command manipulating a view presented on the graphical information presentation area (moving cursor to proper location as given in paragraphs 0035-0036 or window as given in paragraph 0075); 
wherein the user action is executed with the determined gaze point area as a starting point (as given in paragraph 0035, the starting point of the cursor movement is with the gaze point area used as a starting point and then fine-tuned based on user gesture input of mouse movement and paragraph 0035 explains how the gaze area is used as the approximate location 206 of figure 2A of the cursor).
Although Stafford teaches all of the given details of the claims, Stafford does not teach them all as necessarily being within the same embodiment. For instance, paragraph 0065 describes a function of reading and page navigation while paragraph 0040 describes navigation between fields. However, these are various types of page navigation techniques that use different exemplary gestures as commands. Also, various input means are described, including mouse (paragraph 0035), touchpad (paragraphs 0065 and 0067-0069 describe taps and finger sliding on a touchpad), and in air gestures (paragraph 0075). These can be used alternatively as a matter of simple substitution of one known element for another to obtain predictable results, as they are all used similarly as different input means. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the embodiments to use different gestures to perform different functions. The rationale would be to utilize gaze tracking to assist in movement of a cursor in a display, and to reach a target cursor location with less effort (paragraph 0025 of Stafford). The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Stafford does not teach a vehicle and input means comprising at least one touchpad arranged on a steering device of a vehicle or adapted to be integrated in a steering device of the vehicle and wherein the information presentation area comprises a heads-up display (HUD) or an infotainment display of the vehicle.
Ishii teaches a vehicle (paragraph 0032 and figure 3 show the use with a vehicle) and input means comprising at least one touchpad arranged on a steering device of a vehicle or figure 2 shows the image display units 1 to n to be arranged on a steering device of the vehicle and are given in paragraph 0049 to be manipulation units that are each equipped with a touch panel) and wherein the information presentation area comprises a heads-up display (HUD) or an infotainment display of the vehicle (paragraph 0049 describes the head-up display unit (hereinafter referred to as "an HUD unit") suitably mounted on the windshield of a vehicle that is also shown in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the use of the information presentation area of the system of Stafford in the steering of a vehicle as taught by Ishii. The rationale to combine would be to provide an apparatus for manipulating vehicular devices which enables a user to simply and rapidly select and manipulate vehicular devices, thereby allowing the vehicular devices to be manipulated without impairing a driver's driving (paragraph 0009 of Ishii).
Regarding claim 2, Ishii teaches further the system of claim 1, wherein the input means comprises two separate touchpads (figure 2 shows the image display units 1 to n to be arranged on a steering device of the vehicle and are given in paragraph 0049 to be manipulation units that are each equipped with a touch panel).
Regarding claim 3, Ishii teaches further the system of claim 1, wherein the touchpad is situated on a front of the steering wheel or on a back of the steering wheel (figure 2 shows the image display units 1 to n to be arranged behind a steering wheel of the vehicle and are given in paragraph 0049 to be manipulation units that are each equipped with a touch panel).
Regarding claim 4, Stafford teaches the system of claim 1, wherein the control module is further configured to check whether the user-generated gestures provided to the input means correspond to a predefined or predetermined relative gesture (paragraphs 0074-0075 explain the use of a predetermined gesture to cause actions).
Regarding claim 5, Stafford teaches the system of claim 1, wherein the control module comprises a gesture storage unit for storing a library or list of predefined gestures against which the user-generated gestures are compared (paragraphs 0074-0076 describe how different predetermined gestures cause different actions associated with that gesture, meaning that different gestures are stored and compared to recognize the specific gesture used to cause the specific action and paragraphs 0066-0069 also describe how different gestures cause different actions associated with that gesture to be performed, meaning that different gestures are stored and compared to recognize the specific gesture used to cause the specific action).
Regarding claim 6, Stafford teaches the system of claim 5, wherein each predefined gesture corresponds to a specific input (paragraphs 0074-0075 explain the use of a predetermined or predefined gesture to cause a specific input such as moving a window by raising and moving a hand).
Regarding claim 7, Stafford teaches the system of claim 4, wherein the control module further uses gaze data to interpret the user-generated gestures (paragraph 0065 explains how gaze data is used to interpret user gestures such as when “the user slides the finger down across the touchscreen, while keeping the gaze on the screen, then the program will scroll the display up. However, if the user directs gaze 504 above the display, this indicates that the user wants to go to the top of the document, so when the user starts sliding the finger on the display, the program will jump to the top of the document, no matter what part of the document is being shown” and paragraph 0071 explains that “When user 702 presses a button on controller 708 the game responds with a different action depending on the gaze of the user when the button is pressed.” meaning that the gaze is used to interpret the gesture of pressing the button).
Regarding claim 8, Ishii teaches further the system of claim 1, wherein the control module is configured to be inserted into a vehicle or a central processing unit of the vehicle (paragraph 0032 and figure 3 show the use with a vehicle of the control module shown in figure 1 as given in paragraph 0049).
Regarding claim 9, Stafford teaches the system of claim 1, wherein the input means further comprise at least one of: an IR-sensor, voice activated input means, a detection device of body gestures (paragraph 0075 explains how the system detects and interprets user body gestures, such as raising a hand and moving it from left to right, using the input device), or proximity-based input.
Regarding independent claim 10, Stafford teaches a device comprising: 
a system for user interaction with the information presentation area (part of computing device shown in figure 10); 
wherein the system comprises: 
input means adapted to detect user-generated gestures (paragraph 0036 explains how movement of the mouse to the target is used to find the final destination of the cursor where the mouse movement is the gesture based command used during user interaction with the display of the information presentation area and paragraphs 0068-0069 describe the touch input to include taps on a touchpad), the input means comprising at least one touchpad (touchscreen 1056 of figure 10), wherein user-generated gestures include touch inputs of the user (paragraphs 0068-0069 describe the touch input to include taps on a touchpad); 
a gaze tracking module adapted to detect gaze data of a viewer of the information presentation area (paragraph 0034 explains how eye-gaze tracking is performed where the gaze tracking module is the gaze detection system described in paragraph 0035 that acquires the gaze data signals by determining the point-of-gaze of the user); and 
processor of element 1032 used with GUI computer program of element 1036 of figure 10 as described in paragraphs 0079 and 0081) configured to:  
acquire user input from the input means  (paragraph 0033-0034 explain the user gesture data signals from the input of the user such as those described in paragraph 0069, given to be manipulation of the mouse in paragraph 0036) and gaze data signals from the gaze tracking module (paragraph 0034 explains how eye-gaze tracking is performed where the gaze tracking module is the gaze detection system described in paragraph 0035 that acquires the gaze data signals by determining the point-of-gaze of the user and paragraphs 0035 and 0037-0039 explain that the user manipulation of the touch sensitive device of the mouse is assisted or fine-tuned by the gaze detection); 
determine at least one user-generated gesture-based control command based on the user input (paragraphs 0031-0032 explain the combination of touch and gaze data where paragraphs 0035-0036 explains the gesture of mouse manipulation being used as a command to direct the positioning of the cursor, similarly to how paragraph 0065 explains further the concept of the gaze being used to jump to the desired location in navigation while the finger sliding gesture is a command used to more directly indicate where the user specifically wants to read); 
determine a gaze point area on the information presentation area (displays that comprise the desktop of the GUI as given in of paragraph 0035) including the user's gaze point based on at least the user gaze data signals (described in paragraphs 0034-0035 where paragraph 0034 explains how eye-gaze tracking is performed where the gaze tracking module is the gaze detection system described in paragraph 0035 that acquires the gaze data signals by determining the point-of-gaze of the user); 
mouse movement described in paragraph 0035 or hand movement described in paragraph 0075 where paragraphs 0065 and 0067-0069 describe taps and finger sliding on a touchpad as alternative user input means that are used by the device), the press of the finger followed next by the movement of the finger (paragraph 0075 describes the two input method of a hand raise followed next by movement of the fingers of the hand and paragraphs 0065 and 0067-0069 describe taps and finger sliding on a touchpad as alternative user input means that are used by the device): 
determine, based on the gaze point area, that the second user gesture data is associated with a fine tuning command to update the gaze point area (paragraph 0030 describes the cursor as a “focus area” and paragraph 0075 explains how the gesture is used to fine tune to update the gaze point area to include the given window 810 that is moved): and 
execute the fine tuning command manipulating a view presented on the graphical information presentation area (moving cursor to proper location as given in paragraphs 0035-0036 or window as given in paragraph 0075); 
wherein the user action is executed with the determined gaze point area as a starting point (as given in paragraph 0035, the starting point of the cursor movement is with the gaze point area used as a starting point and then fine-tuned based on user gesture input of mouse movement and paragraph 0035 explains how the gaze area is used as the approximate location 206 of figure 2A of the cursor).
Although Stafford teaches all of the given details of the claims, Stafford does not teach them all as necessarily being within the same embodiment. For instance, paragraph 0065 describes a function of reading and page navigation while paragraph 0040 describes navigation between fields. However, these are various types of page navigation techniques that use different exemplary gestures as commands. Also, various input means are described, including mouse (paragraph 0035), touchpad (paragraphs 0065 and 0067-0069 describe taps and finger sliding on a touchpad), and in air gestures (paragraph 0075). These can be used alternatively as a matter of simple substitution of one known element for another to obtain predictable results, as they are all used similarly as different input means. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the embodiments to use different gestures to perform different functions. The rationale would be to utilize gaze tracking to assist in movement of a cursor in a display, and to reach a target cursor location with less effort (paragraph 0025 of Stafford). The Office notes that under 35 U.S.C. 103, “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).

Ishii teaches a vehicle (paragraph 0032 and figure 3 show the use with a vehicle) comprising: an information presentation area comprising a heads-up display (HUD) or an infotainment system (paragraph 0049 describes the head-up display unit (hereinafter referred to as "an HUD unit") suitably mounted on the windshield of a vehicle that is also shown in figure 3); and input means comprising at least one touchpad arranged on a steering device of the vehicle (figure 2 shows the image display units 1 to n to be arranged on a steering device of the vehicle and are given in paragraph 0049 to be manipulation units that are each equipped with a touch panel).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the use of the information presentation area of the system of Stafford in the steering of a vehicle as taught by Ishii. The rationale to combine would be to provide an apparatus for manipulating vehicular devices which enables a user to simply and rapidly select and manipulate vehicular devices, thereby allowing the vehicular devices to be manipulated without impairing a driver's driving (paragraph 0009 of Ishii).
Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive. Applicant contends that the claims are allowable as the prior art does not address the fine tuning command currently described. The examiner disagrees. These features were not previously claimed and have now been appropriately rejected in view of Stafford above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARUL H GUPTA/Examiner, Art Unit 2627